DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.  Applicant asserts that the cited prior art does not teach or suggest use of a cleaning composition and water softener that provides between 5% and 15% cleaning improvement.  However, the effectiveness of the claimed system is an intended functional use of the system.  The obvious system taught by Aykroyd and Hanau is capable of the claimed cleaning improvement – if used in such a way to produce the improvement.  A system using the cleaning composition and the water softening device operated to perform a washing cycle for 60 minutes would certainly be expected to produce improved soil removal over a wash machine that does not use the composition and device operated to perform a washing cycle for only 1 minute.  Manipulation of how the claimed system and other CII wash machines operate, such as cleaning time, performing additional or fewer cycles, temperature of wash fluid, or use of cleaning compositions other than claimed, can produce wildly different soil removal results.  The claimed improvement of soil removal is thus interpreted to be an intended use of the system because the manner in which the system and other CII wash machines are used can produce the claimed results.  In particular, the obvious system taught by Aykroyd and Hanau can produce the claimed results based on its operation and the operation of machines it is compared to.  Furthermore, as discussed below, the claim and disclosure does not provide standards for which the improvement can be measured.
Applicant also asserts that the cited prior art does not teach the claimed cleaning composition.  However, the composition is not claimed to be part of the system.  The claim recites a dispenser capable of dispensing the cleaning composition.  The claim clearly sets forth that the cleaning composition is not part of the claimed system – it is merely something the system must be capable of dispensing.  The prior art teaches a system that is capable of dispensing the claimed composition.

Note on Intended Use
Applicant is advised that claims of the instant application cite structural limitations with intended uses as further limitations of the subject matter.  If prior arts disclose all claimed structural limitations so that the structural limitations of the arts are capable to operate in desired functions as required, the prior art would anticipate or teach the claimed structural limitations.  Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530.  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey, 152 USPQ 235, 238.  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during the intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647.
	

Response to Amendments
Amendments to the claims overcome the rejection of claim 8 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1-9 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is unclear if the chelating or sequestering agent is part of the cleaning composition.  Since the claim states that it prevents interfering with the action of “other detersive ingredients of the cleaning composition,” the chelating or sequestering agent is assumed to be one of the detersive ingredients of the cleaning composition.
Claim 1 states that the chelating or sequestering agent and the detersive ingredients are prepared in an aqueous pre-mix.  Based on the interpretation set forth above, the chelating or sequestering agent is assumed to be a detersive ingredient, and it therefore is unclear if the agent is one of the detersive ingredients.
Claim 1 states that the system provides “between about 5% to about 15% more soil removal” than CII wash machines that do not employ the cleaning composition and softening device.  However, while the disclosure provides guidance on how to calculate a degree of soil removal, it does not provide guidance how to measure soiling.  Many methods of measuring a soil level are known in the art, and the disclosure does not provide guidance on which method is used.  Furthermore, the characteristics of “CII wash machines that do not employ the cleaning composition and the water softening device” are not defined.  One of ordinary skill in the art would not understand the scope of the claim because the standard for measuring the soil removal cannot be ascertained, the manner in which the composition and softening device are used is unknown, and the manner in which the system and the other wash machines are operated is unknown.  The claimed soil removal improvement is not a measurable standard that can be ascertained because a method of determining a degree of soiling is not defined and because the improvement can be dependent on unknown structural characteristics and methods of operation.  This limitation is interpreted to be merely intended use.
Remaining claims are rejected due to their dependency on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120137447 by Aykroyd et al. in view of U.S. Patent Application Publication 20120011663 by Hanau et al.
As to claim 1, Aykroyd teaches a system for reusing water in a washing machine comprising a washing machine comprising a wash tank 14 (fig. 1) and a drain water transfer pump 58; a reservoir tank 70 in fluid communication with the wash tank and drain water pump; a reservoir tank water pump 74 in fluid communication with the reservoir tank and wash tank; and a dispenser 30 capable of dispensing a cleaning composition with a chelating or sequestering agent and other detersive ingredients; wherein the reservoir tank pump transfers water from the reservoir tank into the wash tank (via conduits 76, 78).
Aykroyd does not teach a water softening device.  However, one of ordinary skill in the art would have recognized as obvious to modify the system taught by Aykroyd to have a water softening device.  Hanau teaches a wash machine having a water softening device capable of removing ions from hard water (paras. 9, 18, 29).  Hanau teaches that softening the wash water reduces water consumption, in particular during rinse when treatment agents are to be eliminated (para. 10).  One of ordinary skill in the art would have been motivated to provide a water softening device in order to save water, as taught by Hanau.  The system of Aykroyd, modified to have a water softening device, would be capable of removing between 5% and 15% more soils than CII wash machines that do not employ the cleaning composition and a water softening device, as discussed above.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 6, Aykroyd does not explicitly teach that its reservoir tank has a capacity of about 25 gallons to about 60 gallons, but it does teach that the tank is sized to accommodate a volume of water from the wash tank and may also be sized with a substantially increased capacity (para. 23).  One of ordinary skill in the art would have understood that based on these teachings of Aykroyd, and the common and typical capacity of a washing machine wash tank, that it contemplated a reservoir tank within the claimed range.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 7, the reservoir tank of Aykroyd is capable of being between 40°C and 70°C.  The temperature of the reservoir tank is an intended use of the system not given patentable weight.
As to claim 8, the system of Aykroyd is capable of using a cleaning composition having the claimed compositions.  The cleaning composition used in the system is an intended use of the system not given patentable weight.
As to claim 9, Aykroyd discloses that the water level in the wash tank can be modulated by a water fall (water falling from supply conduit 50, fig. 1).
As to claims 21-23, the system of Aykroyd is capable of using a cleaning composition as recited in the claims.  The cleaning composition used in the system is an intended use of the system not given patentable weight.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120137447 by Aykroyd et al. in view of U.S. Patent Application Publication 20120011663 by Hanau et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20090106911 by Kim and U.S. Patent Application Publication 20160090683 by Lyu.
As to claim 2, Aykroyd teaches a nozzle system (the spraying system from conduit 78 into the drum, fig. 1, para. 18) having a hollow body with a central bore (conduit and its lumen), a connector for the nozzle system (connector(s) are at least necessary for connection of the conduit to the pump), the nozzle system being in fluid communication with the reservoir tank pump 74 and drain water pump 58 and the wash tank 14 (fig. 1), and the nozzle system recirculates water from the pump to the wash tank (fig. 1).
Aykroyd does not teach a shut-off valve in the central bore.  However, one of ordinary skill in the art would have recognized as obvious to modify the nozzle system of Aykroyd in view of Kim.  Kim teaches a washing machine with a nozzle with a shut-off valve 226 in its central bore (fig. 5).  Kim teaches that the shut-off valve allows selective and controlled spray to the interior of a door and the washing drum (paras. 37-38) so that the door may also be cleaned without manual effort by a user (paras. 7 and 12).  One of ordinary skill in the art would have been motivated to modify the system of Aykroyd to realize this benefit taught by Kim.
Aykroyd also does not teach a nozzle face with a plurality of slits extending radially from the center of the nozzle.  However, one of ordinary skill in the art would have recognized as obvious to have radial slits in view of Lyu.  Lyu teaches a washing machine with a nozzle having radial slits extending from a center of a nozzle face (fig. 5).  Lyu teaches that this arrangement allows for discharge of a solid contaminant from the nozzle (para. 62).  One of ordinary skill in the art would have been motivated to modify the system of Aykroyd to have radial nozzle slits in order to allow for discharge of solid contaminants that may enter the circulation line.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120137447 by Aykroyd et al. in view of U.S. Patent Application Publication 20120011663 by Hanau et al. as applied to claim 1 above, and further in view of U.S. Patent 3222896 granted to Schneider.
As to claim 3, Aykroyd does not teach that its reservoir tank comprises inner and outer chambers.  However, one of ordinary skill in the art would have recognized as obvious to have inner and outer chambers in view of Schneider.  Schneider teaches that inner and outer chambers (e.g. a double-wall structure) allows for better heat insulation (col. 3, ll. 31-34).  One of ordinary skill in the art would have been motivated to modify the reservoir tank of Aykroyd to have inner and outer chamber in order to have better heat insulation.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120137447 by Aykroyd et al. in view of U.S. Patent Application Publication 20120011663 by Hanau et al. and U.S. Patent 3222896 granted to Schneider as applied to claim 3 above, and further in view of U.S. Patent 2498885 granted to Geldhof et al.
As to claim 4, Aykroyd does not teach that the chambers would slope towards a water trap.  However, one of ordinary skill in the art would have recognized as obvious to have the chambers slope in view of Geldhof.  Geldhof teaches that the bottom of a fluid reservoir is advantageously sloped in all directions toward a drain outlet to a pump (col. 4, ll. 52-59).  One of ordinary skill in the art would have been motivated to have the chambers slope towards a water trap (i.e. an outlet) in order to advantageously direct water to the outlet and pump, as suggested by Geldhof.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, upon the obvious modification discussed above, the reservoir tank water trap would move water from the reservoir tank 70 of Aykroyd to a drain (via valve 80) and the tank water transfer pump 74 (at the reservoir tank outlet, fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SPENCER E. BELL/Primary Examiner, Art Unit 1711